Citation Nr: 0119328	
Decision Date: 07/25/01    Archive Date: 07/31/01

DOCKET NO.  00-13 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUE

Entitlement to an effective date earlier than December 1, 
1998 for the award of Dependency and Indemnity Compensation 
(DIC) benefits for the veteran's child.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from May 1948 to August 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the RO in November 1999 
which granted DIC benefits to the appellant, the son of the 
deceased veteran, effective from December 1, 1998, the date 
of receipt of the appellant's claim.  


FINDINGS OF FACT

1.  The veteran died on October [redacted], 1989; at the time of 
death, he was service connected for rheumatic valvulitis, 
evaluated as 60 percent disabling.  

2.  An application for DIC benefits, to include accrued 
benefits, was received from the veteran's wife in December 
1989; no dependents were listed on the application, and DIC 
benefits were awarded effective October 1989.  

3.  By Board of Veteran's appeal's decision of June 1991, it 
was concluded that the evidence warranted a 100 percent 
schedular evaluation for rheumatic valvulitis, for accrued 
benefit purposes.

4.  An application for DIC benefits was received from the 
appellant's mother, on his behalf, on December 1, 1998; on 
the application form, the appellant, who was born in October 
1981, was listed as the illegitimate son of the veteran.

5.  By letter dated in November 1999, the appellant was 
notified of the grant of DIC benefits, effective from 
December 1, 1998 with payment commencing January 1, 1999, the 
first day of the month following the receipt of a formal 
claim for DIC benefits.  

6.  The earliest effective date for the award of DIC benefits 
for the veteran's son (appellant) is December 1, 1998, the 
date of receipt of claim.  


CONCLUSION OF LAW

An effective date earlier than December 1, 1998, for the 
grant of DIC benefits for a dependent child of the veteran is 
not warranted.  38 U.S.C.A. §§ 5107(b), 5110 (West 1991 & 
Supp. 2000); Veterans Claims Assistance Act of 2000 (Nov. 9, 
2000); 114 Stat. 2096; 38 C.F.R. §§ 3.155, 3.400 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of the 
veteran's appeal, there has been a significant change in the 
law pertaining to veteran's benefits.  Specifically, on 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to its duty-to-assist obligation, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Because of the 
change in the law brought about by the VCAA, a determination 
is necessary as to the potential for prejudice to the veteran 
were the Board to proceed to consider the merits of the issue 
presented.  While it is apparent that the RO has not yet 
considered whether any additional notification or development 
actions are required under the VCAA, the effective date 
matter, it is noted, is one determined by governing legal 
authority, and, as such, additional fact gathering, if 
warranted, would not be dispositive.  

If a claimant files an application for DIC benefits within 
one year after the veteran's death, then the effective date 
is the first day of the month in which the veteran died.  38 
U.S.C. § 5110(d)(1).  If no such application is filed or 
could be construed to have been filed within one year after 
the veteran's death, then the effective date will be the date 
of receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. 
§ 3.400(c)(2).  

Except as provided in paragraph (2) of this subsection [this 
exception is not applicable in this case], the effective date 
of an award of dependency and indemnity compensation to a 
child shall be the first day of the month in which the 
child's entitlement arose if application therefor is received 
within one year of such date.  38 U.S.C.A. § 5110(e)(1) 
(1991).  

38 U.S.C.A. § 5101(a) (West 19991) provides in relevant part 
as follows:  "A specific claim in the form prescribed by the 
Secretary . . . must be filed in order for benefits to be 
paid or furnished to any individual . . . . "  See also 
38 C.F.R. § 3.151.  A "claim" is defined in VA regulations 
as "a formal or informal communication in writing requesting 
a determination of entitlement, or evidencing a belief in 
entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2000).  


38 C.F.R. § 3.155 provides that:  

Any communication or action, indicating 
an intent to apply for one or more 
benefits under the laws administered by 
the [VA], from a claimant . . . may be 
considered an informal claim.  Such 
informal claim must identify the benefit 
sought.  [emphasis added].  

In the instant case, the evidence of record shows that at the 
time of the veteran's death in October 1989, he had pending 
claims for a total rating based on individual unemployability 
and an increased rating for service-connected rheumatic 
valvulitis.  Following his veteran's death, a claim of 
entitlement to DIC benefits was received from the veteran's 
wife in December 1989.  In June 1991, the Board granted the 
veteran's widow accrued benefits, based on findings that the 
veteran's service-connected rheumatic valvulitis was 100 
percent disabling prior to his death.  The RO established the 
payment of DIC benefits for the veteran's widow at the rate 
for a spouse with no dependents, effective from November 1, 
1989.  

Although the appellant now seeks to obtain a similar 
effective date for the grant of benefits made directly to 
him, the claims file does not reflect a claim, formal or 
informal, for death benefits to be paid to the appellant, 
prior to December 1, 1998.  It is from that claim that this 
appeal arises.  The appellant alludes to the fact that his 
name was included in the obituary notice reported in the 
local newspaper and, as a legal dependent of the veteran, he 
is entitled to retroactive payment of DIC benefits to the 
date of the veteran's death.  However, a newspaper obituary 
notice does not satisfy the requirements of a claim as 
contemplated in the above cite regulations.  Furthermore, the 
appellant's existence was not known to the VA prior to 
receipt of his claim, nor was he included as a dependent on 
the veteran's widow's original claim for DIC benefits 
received in December 1989.  It is pertinent to note that by 
statement dated in September 1987, the veteran notified the 
VA of his marriage.  He left blank the box provided to list 
the names of his children.  

In addition, it appears that when the veteran was alive, he 
filed a claim for additional social security benefits for the 
appellant.  Additional benefits were granted from August 
1988.  When the veteran died in October 1989, the appellant's 
benefits were automatically converted to survivor's Social 
Security benefits.  The appellant received these benefits 
until July 3, 2000 when he graduated from high school.  
Applicable criteria provide as follows:

Sec. 3.153  Claims filed with Social Security.

    An application on a form jointly prescribed by the 
Secretary and the 
Secretary of Health, Education, and Welfare filed with the 
Social 
Security Administration on or after January 1, 1957, will be 
considered 
a claim for death benefits, and to have been received in the 
Department 
of Veterans Affairs as of the date of receipt in Social 
Security 
Administration. The receipt of such an application (or copy 
thereof) by 
the Department of Veterans Affairs will not preclude a 
request for any 
necessary evidence.

(Authority: 38 U.S.C. 5105).

The evidence is clear that the appellant did not file an 
application for death benefits on a form jointly prescribed 
by the Secreatary of the VA and the Secretary of the SSA as 
the appellant's social security benefits were automatically 
converted to a death benefit at the time of the veteran's 
death.  See Report of Contact dated July 24, 2000 between an 
employee of the VA and the SSA.

The law in this case is clear and dispositive of the issue.  
The earliest possible effective date available, based upon 
the date of receipt of the appellant's claim is December 1, 
1998.  As observed by the RO in the Statement of the Case, 
the payment of DIC may not be made for any period prior to 
the first day of the calendar month following the date of 
receipt of the appellant's claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400(c)(2).  Consistent therewith, payment was made 
effective January 1, 1999.  Accordingly, an effective date 
earlier than December 1, 1998 for the award of DIC benefits 
for the veteran's child is not warranted.  

In so deciding, the undersigned has considered the provisions 
of 38 U.S.C. 
§ 7722(c).  That statute, governing "Outreach Services," 
provides in pertinent part that the VA "shall distribute full 
information to eligible veterans and eligible dependents 
regarding all benefits and services to which they may be 
entitled."  In this case, the VA had no notice of the 
existence of the appellant.  Moreover, VA's failure to 
provide information and assistance to potential applicants, 
although a violation of 38 U.S.C.A. § 7722 (West 1991), is 
not a basis for assigning an effective date earlier than that 
authorized under 38 U.S.C.A. § 5110.  As noted by VA's 
General Counsel, although 38 U.S.C.A. § 7722 has been 
construed as imposing upon VA an affirmative obligation to 
provide information to certain individuals, VA's failure to 
provide such information does not establish a basis for an 
earlier effective date of a subsequent award, except insofar 
as a Court or the Secretary of Veterans Affairs makes direct 
assignment of such earlier effective date on an equitable 
basis.  See VAOGCPREC 17-95 (June 21, 1995).  No statutory 
provision authorizes VA to award benefits retroactively 
because of a previous failure to provide information 
concerning potential eligibility; Congress has established 
specific rules governing effective dates in 38 U.S.C.A. § 
5110, and VA is not free to disregard those rules without 
statutory authority.  Id.



ORDER

Entitlement to DIC benefits for the veteran's child prior to 
December 1, 1998 is denied.  



		
	Iris S. Sherman
	Member, Board of Veterans' Appeals



 

